Citation Nr: 9906708	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-14 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, based on the disagreement with the March 1998 
initial award.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue on the title page has been rephrased to comply with 
the U.S. Court of Appeals for Veterans Claims (Court) recent 
holding in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).


REMAND

In a recent case, the Court held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, No. 96-947, slip 
op. at 7 (U.S. Ct. Vet. App. January 20, 1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice described by the Court as staged 
ratings. Id. at 9.  Finally, the Court determined that, when 
a veteran appeals the initial rating assigned for a 
disability, but the RO issues a statement of the case for an 
increased rating, the case must be remanded for the issuance 
of a proper statement of the case. Id. at 17.  On remand, the 
veteran is afforded time in which to perfect the appeal and 
to address specific items in the statement of the case. Id.  

In this case, the veteran seeks a greater disability rating 
than that assigned by the RO on its initial evaluation of a 
bilateral hearing loss.  However, it is unclear from the 
record whether, as required by Fenderson, RO considered the 
possibility of staged ratings for the disability and whether 
the RO properly informed the veteran of the laws and 
regulations governing the appeal of an initial disability 
rating.   

During his December 1998 video conference hearing before this 
Board Member, the veteran testified that his bilateral 
hearing loss had gotten worse since his August 1998 VA 
compensation examination.  The VA has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.327(a)(1998).  The U.S. Court of Appeals for Veterans 
Claims has held that, under 38 U.S.C.A. § 5107(a), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for a VA 
audiological examination of the veteran 
to determine the current extent of his 
service- connected bilateral hearing 
loss. The claims folder and a separate 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner should provide an opinion on the 
impact of the veteran's bilateral hearing 
loss on his ability to work or perform 
routine tasks.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

2.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of entitlement to 
an increased rating for bilateral hearing 
loss, keeping in mind the holding in 
Fenderson.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 4 -


